


110 HRES 1528 IH: Honoring the life and recognizing the

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1528
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Davis of Alabama
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of civil rights leader J.L. Chestnut, Jr.
	
	
		Whereas J.L. Chestnut Jr., was born on December 16, 1930,
			 in Selma, Alabama, and attended Talladega College and Howard University School
			 of Law;
		Whereas in 1958, J.L. Chestnut Jr., returned to his
			 hometown and began practice as the first African-American lawyer in
			 Selma;
		Whereas during the 1960s, J.L., Chestnut Jr., served as an
			 advisor, strategist and participant in efforts led by civil rights leaders,
			 including the late Reverend Dr. Martin Luther King, Jr., to seek racial justice
			 in Alabama;
		Whereas J.L. Chestnut, Jr., was present at the Edmund
			 Pettus Bridge on “Bloody Sunday,” March 7, 1965, when the police attempted to
			 prevent demonstrators from beginning the historic march from Selma to
			 Montgomery;
		Whereas J.L. Chestnut, Jr., successfully argued critical
			 civil rights cases, leading to the rights of African-Americans to serve on
			 juries in Dallas County, to desegregate Selma public schools, and, in 1999, to
			 provide relief to farmers who were discriminated against by the United States
			 Department of Agriculture;
		Whereas the life story of J.L. Chestnut Jr., is outlined
			 in his memoir, “Black in Selma: The Uncommon Life and Times of J.L. Chestnut,
			 Jr.; and
		Whereas the community of Selma has lost a beloved son with
			 passing of J.L. Chestnut, Jr., on September 30, 2008, at the age of 77: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its condolences to the surviving
			 family of J.L. Chestnut, Jr., his wife Vivian, three daughters, three sons,
			 sister, six grandchildren and two great-grandchildren; and
			(2)honors the life of
			 J.L. Chestnut Jr., a recognized leader and powerful advocate for justice and
			 equality.
			
